       Case 1:14-cv-04063-EK-LB Document 290 Filed 01/14/21 Page 1 of 5 PageID #: 5855
                                                                                   02,/'2^32^1 j


                   cf t\
                                     (Wv«aU,
22 S
           ^[, ii2X}j                                              V CAr^ ^cme^
                                             DWi|                  1 yUUY^
                                       JAM
                                                                   3
^(?p2A|rvQA(Wi&U                  -t-r^ op 0PP1QE
                                                                   c

^ 053 1/tvvjv/^^ ^4^2-6^
  MiiW           tW %i2M~
       ^     tioooyj^

                                    C^(hJf<^^                     '!
                                            ^yd cvi^ UA aW^/ i^-e^
       U A«/.s,aaer.?.                                     ^
   to<j/ W/ <'^" •"'                                 ■S'-^-^A-''
               (a/'


                   I
             -fJ       «. .„.r UaK <yHl- a. /sMt,- k
                                                                    (yy^^

   tv^      di^/C^         4^ A'3r




       ^-'" -Z. "ZZaJk                                                           -^-
    Case 1:14-cv-04063-EK-LB Document 290 Filed 01/14/21 Page 2 of 5 PageID #: 5856
[jiaoJ                             (fh-                                      , Me.
lIqc.^ 4.San4W ■«                                            ^
                    l4<W.'^ 2A2X1                                                      ^
Ortv m 4(Z^ OA -^korA                                                                 kT
          fe fioM.                                 ^                    A. /^
                                               -         £^/
^Jy                   ^i OM^ iCyi^




!^/?, 7^"^                                                               .       //        /
-                                                             ^ ^/w
     0
         Jr                 T/V                               yo^ ^
  Case 1:14-cv-04063-EK-LB Document 290 Filed 01/14/21 Page 3 of 5 PageID #: 5857




'i), Khm                            Ci fh/coJ^ tv'V^
r^~ z.                     ^^                      (tU^lw^
>4 <fU^                              ^ ^
^ <z^^ /               3^                              &yf
^f'                  c/eoA-^ S^'^                                           '^z?/ i
■114- Jh                                                      ''''^




      W7                       ^                           i'Z^J
      IaaAj^^

(ieflk
     Case 1:14-cv-04063-EK-LB Document 290 Filed 01/14/21 Page 4 of 5 PageID #: 5858




                                                                                   02-3s3Z^
            df

                       vCfvnfijJ^                                K^rhxjs^ ^AAi'V\^ qp
           V^                                                         sAA^
\feu^ \Q3\, V&V#>CA l^l^4~ \^lo2y}i -Z^K/a                    Uw 'SyOOf WV>              tVj
'^W23i\»q                                     ^ (qhI o^ /v^                       ^
                                                  A W wA^vlo^ (iQArh.
^                 ^                 '^ eXHVe/i^ W|
   ' " ' U& V<^' CvV^ CvClM A o/^rA/^ --UJAi tf v/jUnG-h
Wa^A Vi 0'?> AW^fiAi
\AA S^ a                       ^ ^<^'^nOrA L
  J<7r\ f) 2-/


                                 UA /W^                       ftsj^

                                                                   ^
                  /nOvW /ythlM^               <LzAlvh^ 'fkA^ 3~
cwl C^ ^ l^cL^^/                                               -W/^ cM //v^
                 zx)b/ /<> <M^          <Ljei^^nfAaM
^ A'VMIaV             C^&KAZ^ Z22~ dMwn                                       //2<7/
ii ■ ^mALA2'                           IM               s-M-
                                                                        riru<t6q /-6.V-~^A§
                                                                       /.aT>&G4 A3Q/
                                                         <23;a/
                                               ^evJxy2<yu^ ^/20        SifogC>9
                                                                                       ^-o
063-EK-LB Document 290 Filed 01/14/21 Page 5 of 5




                                                    FIVE POINTS CORRECTIONAL FACILITY                                                    ^                       „,,,
                                                    STATE ROUTE 96, P.O. BOX 119                           '"'ve Points          neopost
                                                    ROMULUS, NEW YORK 14541                                     /\                            WaS000 65-'
                                                    NAME:                          _
                                                                                   DIN:         LOC:
                                                                                            riki^
                                                                                   yy(^^ao1-j1B32 C030   i''lliiri""ll'lilWII'"i'i'i'li'i"i'l"-l'ili"'/''il'l'
